 

bo

SOA WM BR Ow

10.

11
12
13
14

15
16
17
18
19
20
21
22

23
24
25
26

 

Case 2:18-cv-01850-JLR Document 27 Filed 01/27/20 Page 1 of 3

’ THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
JOHNNY B. DELASHAW, JR., M.D., NO, 2:18-cy-01850-JLR
Plaintiff, STIPULATED MOTION TO EXTEND
DISCOVERY DEADLINE ¥FFEL Aud
v. [PROPASED] ORDER .
ALDEN ROBERTS, M.D.; MELANIE NOTE FOR HEARING: 01/27/2020

DELEON; MICAH MATTHEWS;
GORDON WRIGHT; AND STEPHEN
CORREA, D.V.M., each in their
individual capacities,

 

Defendants,

BY STIPULATION AND AGREEMENT, the Plaintiff and the Defendants, by and through
their respective counsel of record, request the Court grant the following relief:

1, Extend the discovery completion date from January 27, 2020, the date established
by the Court’s Minute Order Setting Trial Dates and Related Dates (Minute Order 03/04/2019 (Dkt.
#12), to February 28, 2020, solely as to the depositions identified below. .

2. The requested extension will allow the parties to complete expert witness
depositions that have been properly noted prior to the discovery completion date but which cannot.
be completed by the current deadline as a result of scheduling issues, specifically the depositions of

Plaintiff's experts Dr. Christopher Shaffrey, M-D., on February 17, 2020, in North Carolina, and

STIP. MOT, TO EXTEND DISCOVERY i ATTORNEY GENERAL OF WASITINGTON

, Torts Division
DEADLINE W/ [PROPOSED] ORDER 800 Fifth Avenue, Suite 2000
(Cause No, 2:18-cv-01850-JLR) Seattle, WA 98104-3188

(206) 464-7352

 

 
 

Bw

sO

10
11
12
13
14
15
16
17
18
19
20
21
22

~ 23

24
25
26

 

Case 2:18-cv-01850-JLR Document 27 Filed 01/27/20 Page 2 of 3

Ms. Ellen Politi, on February 18, 2020, in Virginia; and Defendants’ experts Dr. Kent Neff, M.D.,

on February 10, 2020, in Oregon, and Ms. Lora Roberts, on February 4, 2020, in Missouti.

3. The parties do not believe the requested extension will interfere with any of the other

dates established by the Court’s Minute Order of March 4, 2019.

SIGNED AND STIPULATED TO THIS 27th day of January, 2020.

BENNETT BIGELOW & LEEDOM, P.S.

/ Michael Madden
MICHAEL MADDEN, WSBA #8747
AMY M. MAGNANO, WSBA #38484
Attorneys for Plaintiff
601 Union St, Ste 1500
Seattle, WA 98101
Tel: (206) 622-5511
Email: mmadden@bbllaw.com
Email: amagnano@bbllaw.com -

ROBERT W. FERGUSON
Attorney General

s/ Scott M. Barbara
SCOTT M. BARBARA, WSBA #20885
Assistant Attorney General
Attorneys for State Defendants
800 Fifth Ave, Ste 2000
Seattle, WA 98104
Tel: 206-389-2033
Email: scott.barbara@atg.wa.gzov

[RROEOSED] ORDER

IT IS SO ORDERED.

Daler is ZH dy oF

STIP. MOT. TO EXTEND DISCOVERY
DEADLINE W/ [PROPOSED] ORDER
(Cause No, 2:18-cv-01850-JLR)

Seaman, 7

Qe Zh

JAMES L. ROBART
-United State District Judge

2 ATTORNEY GENERAL OF WASIINGTON
Torts Division
800 Fifth Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 464-7352

 

 
 

& Ww hf

aH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01850-JLR Document 27 Filed 01/27/20 Page 3 of 3

DECLARATION OF SERVICE
[hereby declare that on this 27th day of January, 2020, I caused to be electronically filed

the foregoing document with the Clerk of the Court using the CMECEF system, which will also

send notification of such filing to the following parties:

Michael Madden — mmadden@bbllaw.com
Amy M. Magnano— amagnano@bbllaw.com

I declare under penalty of perjury that the foregoing is true and correct.

s/ Audrey Bell
AUDREY BELL

audrey. bell@atg.wa.gov

STIP. MOT, TO EXTEND DISCOVERY 3 ATTORNEY GENERAT, OF WASHINGTON
Torts Division

DEAD LINE Wi [PROPOSED] ORDER: 800 Fifth ‘Avent, Suite 2000

(Cause No, 2:18-cv-01850-JLR) Seattle, WA 98104-3 188

(206) 464-7352

 

 
